Order directing defendant to pay the plaintiff the sum of $750 for counsel fees *991and disbursements modified by reducing the amount thereof to $500, and as thus modified, affirmed, without costs. The counsel fee allowed at Special Term is out of proportion to the amount of temporary alimony awarded in the separation action which is still pending. It appears in addition that plaintiff was allowed a substantial counsel fee in the sepaiation action, and has never brought that action to trial. On the other hand, we are not satisfied that defendant’s income is as small as he claims, in view of his ability to pay for a foreign divorce and his remarriage. Under the circumstances we consider a counsel fee of $500 reasonable and proper in the present action for divorce. Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur.